Citation Nr: 0121862	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  01-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for cancer of the larynx 
due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1966 to December 
1969, including service in the Republic of Vietnam from 
August 1967 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for cancer of 
the larynx due to exposure to herbicides.  


REMAND

The Board notes that the veteran has met the regulatory 
presumption of exposure to herbicide agents for veterans as 
he had active service in the Republic of Vietnam during the 
Vietnam era and has one of the enumerated disabilities (i.e., 
cancer of the larynx) listed at 38 C.F.R. § 3.309(e).  The 
applicable regulations further provide that that respiratory 
cancers shall have become manifest to a degree of 10 percent 
or more within 30 years after the last date on which the 
veteran was exposed to an herbicide agent during active air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

It is unclear whether the veteran's cancer of the larynx was 
manifested within 30 years of his last date in Vietnam, which 
was in August 1968.  Of record are opinions from the 
veteran's treating physicians, including Dr. Favrot, who 
opined that the onset of the disease was approximately 
September 29, 1999, and Dr. Lowenthal, who opined that the 
veteran "probably had cancerous changes prior to August 31, 
1998".  As these medical opinions appear to be in conflict, 
and do not include any supporting rationale, further 
development is required prior to completion of appellate 
review by the Board.  The Board finds that it may be 
necessary to seek an opinion from the Armed Forces Institute 
of Pathology regarding the date of onset of the cancer, which 
would include a review of the veteran's tissue specimens, 
obtained by biopsy in October 1999, which are not currently 
included with his claims folder.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
on remand the RO should ensure compliance with the notice and 
duty to assist provisions contained in the new law.  In an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The record reflects that the 
veteran presented to his primary physician, Dr. Mickle in 
October 1999 and was then referred to Dr. Favrot for further 
evaluation; however, treatment records from these physicians 
have not yet been associated with the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his cancer of the larynx.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Mickle and Dr. 
Favrot.

3.  The RO, after obtaining any necessary 
authorization, should obtain the tissue 
specimens secured for pathologic study 
during an October 1999 biopsy of the 
right true vocal cord, and any other 
available pathology material pertinent to 
the veteran's claim, from the Montclair 
Baptist Medical Center.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


